[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Motor vehicle accident between plaintiff's truck-tractor without the trailer section, and defendant's Saab automobile. Plaintiff seeks to recover for property damages and associated costs resulting from the collision.
The factual situation is that both vehicles were going west on I-84 on a two lane section of an overpass bridge that curved to the right.
The defendant in her Saab was in the right lane, the plaintiff in his tractor in the left lane when a third motor vehicle, a Renault automobile drove at very high speed on the shoulder portion of the roadway that was to the left of the left lane in which the tractor was traveling. This was not a for traffic portion of the highway. The Renault lost control and bounced off the overpass abutments several times as it passed the plaintiff's tractor and continued on a short distance when it halted after striking the median guardrail after the overpass ended.
While this was occurring, drivers in both the tractor and the Saab were aware of the speeding Renault. The tractor driver observed the Renault until it came to rest against the guardrail; the Saab observed the Renault in her rear view mirror until the tractor blocked her vision thus she did not observe the final course of the Renault. She testified she suddenly became aware of the plaintiff's tractor very close on her CT Page 5191 left and it obstructed her vision of the Renault.
It was at about this point in time that the tractor and the Saab came in contact with one another.
The defendant describes the contact as the tractor's rear wheels whipping around and smashing against the Saab, hitting the Saab several times in quick sequence, before pushing her to the right. The next she knew she was sitting in her demolished auto at the extreme right abutment of the overpass.
The tractor driver's account of the contact is that he saw nothing but was braking the tractor because of the Renault's sudden passage, when suddenly the tractor was being pulled to the right and he could not control the tractor. It crossed the right lane into the concrete wall of the overpass, made a 180° turn and came to rest with the rear of the tractor over the guardrail. He does not know what caused the tractor to swerve suddenly to the right.
The investigating police officer, Trooper Murray Bennett, testified that he found skid marks from the dual rear wheels of the tractor, that they were within the left lane, that he found skid marks beginning at the left side of the left lane that crossed the right lane and ended at the place where the Saab came to rest after the collision.
Trooper Bennett interviewed plaintiff's truck driver and walked the scene of the collision with him. He did not interview the defendant at the scene although she was at the scene and not seriously injured. He did interview her later at the hospital.
The trooper also interviewed the driver of a van who was traveling in the right lane behind the two parties. This driver informed the trooper that the tractor veered from the left lane into the right lane and struck the Saab.
The trooper concluded that the defendant driving the Saab had driven out of the right lane she was traveling in, into the left lane striking the plaintiff's tractor because she was distracted by the speeding Renault, or because of the right curve to the highway, or because of a combination of these causes. CT Page 5192
Each party herein contends that the opposing party crossed into the other party's lane causing the collision.
The court after hearing testimony, reviewing the exhibits and applying the applicable law, finds:
That the plaintiff's tractor truck was in the left, passing, lane approaching the defendant's Saab automobile when he noticed the third motor vehicle, the Renault, approaching on his left at very high speed. That the Renault was in the shoulder lane on the overpass not meant for motor vehicle traffic. That the Renault repeatedly struck and bounced off the overpass abutment as it proceeded past the tractor. That, the tractor veered to the right in an evasion maneuver, as a reflexive action or in an attempt to avoid possible collision with the out-of-control Renault. That this turn to right by the tractor brought it into contact with the defendant's Saab causing both motor vehicles to shift sharply to the right and into the right side bridge abutment and/or guiderails.
The court finds the issues in the complaint for the defendant.
Therefore, judgment may enter for the defendant on the amended complaint together with costs.
JULIUS J. KREMSKI STATE TRIAL REFEREE